Citation Nr: 0526531	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-08 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 60 percent for lumbar 
strain with right-sided sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983 and from September 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  In a July 2001 rating decision, the RO assigned a 
10 percent rating for lumbar strain, effective from April 10, 
2001, the date the claim.  

In October 2003, the Board remanded the issue for additional 
development.  Subsequently, in a December 2004 rating 
decision, VA recharacterized the disability as lumbar strain 
with right-sided sciatica and assigned a 60 percent rating, 
effective April 10, 2001.  Inasmuch as a 60 percent rating is 
not the maximum benefit under the applicable Diagnostic Code, 
this claim remains in controversy and is still a viable issue 
for appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The case now is before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's service-connected lumbar spine disability 
is manifested by severe limitation of motion of the lumbar 
spine and severe lumbosacral strain with complaints of pain, 
but is not manifested by intervertebral disc syndrome (IDS) 
or unfavorable ankylosis of the thoracolumbar or the entire 
spine.




CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for lumbar 
strain with right-sided sciatica have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2002); 38 
C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), was enacted and became effective.  This law 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See 66 Fed. Reg. at 
45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In 
compliance with the Board's October 2003 remand, in a 
February 2004 letter, VA provided the veteran the notice 
required by the VCAA and asked the veteran to indicate health 
care provider information and to identify, or supply, records 
in support of his claim and informed him that he would be 
scheduled for another examination and that VA had sought 
records from the Social Security Administration (SSA).  The 
veteran did not respond.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Service, 
SSA, and VA treatment records, VA examination reports, and 
various lay statements have been associated with the claims 
file.  In May 2001 (with a June 2001 addendum), March and 
April 2002, and March 2004, the veteran was afforded VA 
examinations.  In December 2004, his claim was readjudicated 
and a rating decision and a supplemental statement of the 
case (SSOC) were issued.  In the May and June 2003 and 
February 2004 VCAA and various duty to assist letters, rating 
decisions, a Board remand, a May 2002 statement of the case 
(SOC) and a December 2004 SSOC, and their cover letters, VA 
notified the veteran of what information it had received and 
what information he needed to establish entitlement to a 
higher rating, and advised him of what VA would, or had done, 
and what information he should provide in support of his 
claim.  The February 2004 letter informed the veteran that it 
was his responsibility to make sure that VA received all 
requested records that are not in the possession of the 
Federal Government.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's October 
2003 remand with regard to the issue discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the initial notice was provided to the appellant 
after the initial adjudication, which was issued before the 
regulations implementing the notice provisions of the VCAA 
were promulgated, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Mayfield, 19 Vet. App. at 123-29 
(2005).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

Analysis

The veteran contends that the disability rating assigned for 
his chronic low back disability should be increased to 
reflect more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a); 69 Fed. Reg. 32,449 (June 10, 2004); see also 
VAOPGCPREC 3-2000.  
 
The veteran's low back disorder initially was rated as 
lumbosacral strain, under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 until April 10, 2001, the date of his increased rating 
claim, and was rated as analogous to intervertebral disc 
syndrome (IDS) thereafter, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5243.

Before September 26, 2003, when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; and a 10 percent rating was given for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  Before September 26, 2003, the Rating 
Schedule, included criteria for rating limitation of motion 
of the lumbar spine under Diagnostic Code 5292.  Under that 
diagnostic code a 10 percent rating was warranted for slight, 
a 20 percent rating for moderate, and a maximum 40 percent 
rating for severe limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Regarding Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine under the 
revised spine rating criteria effective September 26, 2003, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height is given a 10 
percent rating.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242).

Additionally, prior to September 23, 2002, Diagnostic Code 
5293 for IDS provided for a maximum 60 percent rating for 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief; a 40 percent rating was assigned when 
IDS was severe, with recurring attacks and intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).  On 
September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 until September 26, 2003 when 
it was recodified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243).  The revised diagnostic code now provides for the 
evaluation of IDS (pre-operatively or post-operatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the "new" Diagnostic Codes 5293/5243, an incapacitating 
episode is a period of acute signs and symptoms due to IDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These "new" criteria provide that a 20 percent 
rating is warranted when IDS is characterized by 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  It is also noted that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using the evaluation 
criteria for the most appropriate diagnostic code or codes.  
Neurologic disabilities are evaluated separately using 
evaluation criteria for the most appropriate diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Service medical record shows that, in October 1982, the 
veteran was involved in a motor vehicle accident at which 
time he complained of pain when he bent over and some 
tingling in his legs.  Sick call slips dated in October and 
November 1990 reflect the veteran was seen for back problems.  
When he was seen again, in October 1990, his lumbar strain 
was noted to be improving.  The next month, the veteran was 
shown to have good range of motion in his back, with limited 
flexion and tenderness in his lumbar area.  

At a June 1997 VA examination, the veteran reported injuring 
his back in April 1990 during physical training.  He stated 
that he sought medical treatment and was given conservative 
treatment with physical therapy.  X-rays of the lumbar spine 
were normal with the alignment of the lumbar vertebral bodies 
shown as normal and pedicles and disc space as well 
maintained.  On examination, the veteran walked with an 
unremarkable gait pattern and he was able to stand erect 
without any spasms noted.  He had focal tenderness to 
palpitation of the right lower lumbar region.  Range of 
motion testing revealed: flexion to 60 degrees; extension to 
30 degrees; right and left lateral bending to 35 degrees; and 
right and left lateral rotation to 30 degrees, with either 
pain or mild discomfort on motion.  Supine straight-leg 
raising was negative for radicular type complaints.  The 
veteran did have mild low back pain with raising the right 
leg.  Sitting straight-leg raising was negative.  He was able 
to heel and toe walk and squat and was able to rise again.  
Reflexes and sensation were intact in the lower extremities.  
The impression was lumbar strain.

In an April 1998 rating decision, the RO granted service 
connection for lumbar strain and assigned an initial 
noncompensable rating, effective November 8, 1996.

At a May 2001 VA spine examination, the veteran complained of 
chronic lower back pain, which varied in severity.  He 
indicated problems with extended periods of standing, 
sitting, and walking, and difficulties with activities such 
as bending and lifting.  The veteran claimed that he had 
intermittent episodes of pain radiating down the back into 
the right leg down into the knee, maintaining that his right 
leg would give out at times during weight-bearing.  He has 
been using a cane because of this.  On examination, the 
veteran moved around the room with a cane in the left hand 
and a mild limp.  He was able to stand erect.  There was no 
spasm noted but he had some tenderness to palpitation in the 
midline of the lumbar region.  Range of motion testing 
revealed: flexion to 70 degrees; extension to 10 degrees; and 
right and left lateral bending to 30 degrees.  He had 
increased pain on motion.  On neurologic examination, the 
veteran was able to do a fair heel and toe walk without the 
use of his cane and to do a partial squat with complaints of 
back pain.  There was equivocal slight weakness of the 
plantar flexors on the right.  Reflexes and sensation were 
intact in the lower extremities.  Sitting straight-leg 
raising was negative for radicular pain.  X-rays showed mild 
degenerative spurring extended mainly from the upper anterior 
loop of L4.  No spondylolysis was seen.  The impression was 
low back strain.  The examiner stated that pain could further 
limit the veteran's functional ability during a flare-up or 
with increased use but that it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion.  In a June 2001 addendum, the examiner noted that an 
April 2001 magnetic resonance imaging (MRI) revealed minor 
degenerative changes at the intervertebral disc spaces, 
particularly in the right facet joint of L3-L4.  No central 
or spinal stenosis was noted at any level.

At a March 2002 VA general medical examination, the veteran 
complained of radicular pain in his right side and weakness 
of the right lower extremity.  He stated that he had been 
using a walking cane for balance and support.  On 
examination, his posture was normal but his gait was low with 
a slight limp in his right side.  Peripheral vessels were 
within normal limits.  Neurological examination revealed mild 
radicular pain in his right lower extremity.  The diagnosis 
included chronic low back syndrome secondary to back strain.

At an April 2002 VA spine examination, the veteran reported 
that he injured his back during physical training in 
preparation for the Desert Storm operation.  He felt a pop in 
his back, followed by onset of low back pain.  The veteran 
stated that he sought medical attention and was given 
conservative treatment including physical therapy.  As a 
result, he did not go over to Saudi Arabia.  The veteran 
reported that his back has continued to bother him over the 
years and that he is followed by the VA.  He described 
chronic pain which varies in severity.  At times, he feels 
that someone struck him in the back with a fist.  He is 
bothered by prolonged periods of sitting, standing, or 
walking.  The veteran stated that he uses a cane for walking.  
Driving for extended periods of time also will bother him.  
He indicated he has limited ability to bend or lift.  The 
veteran uses a TENS unit on the lower back.  He complains of 
pain radiating from his back into his right leg down to the 
bottom level of his knee at times.  Less often, the pain goes 
as far as the calf.  He did not complain of numbness or 
tingling in the lower extremities. 

On examination, the veteran moved about somewhat slowly and 
cautiously with a slight limp on the right.  He was able to 
stand erect.  No spasm was noted, although he demonstrated 
some guarding.  There was tenderness to palpitation of back.  
Range of motion testing revealed: flexion to 50 degrees; 
extension to 10 degrees; and right and left lateral bending 
to 15 degrees.  There was increased pain on motion.  On 
neurologic examination, the veteran had 5/5 strength on 
muscle testing.  Reflexes and sensation were intact in the 
lower extremities.  Supine straight-leg raising of the right 
leg caused low back pain at 50 degrees.  No leg pain was 
noted.  Elevation of the left leg was negative for back or 
radicular pain.  The impression was back strain.  The 
examiner added that pain could further limit the veteran's 
functional ability during flare-ups or with increased use, 
but it was not feasible to attempt to express it in terms of 
additional limitation motion.  In an addendum to the 
examination report, the examiner noted that May 2001 x-rays 
of the lumbar spine described mild spurring at the upper 
anterior lip of the L4 vertebral body.  He also noted that a 
previous evaluation by a physical therapist, who felt that 
the veteran had L5-S1 disc herniation with resulting leg and 
ankle weakness with a right radiculopathy; however, the 
examiner added that April 2001 electromyography (EMG) studies 
showed no evidence of radiculopathy, neuropathy, or myopathy.  
The examiner reiterated his findings about the April 2001 MRI 
study reflecting degenerative changes particularly at L3-L4.  
The April 2002 x-rays of the lumbar spine were within normal 
limits with a report of minimal osteo-arthritic changes with 
anterior spurring noted at L3 and L4.

In a March 2004 VA spine examination report, the examiner 
noted that the veteran had a history of chronic low back 
pain; that May 2001 x-rays showed mild degenerative spurring 
extending mainly from the upper anterior lip of the L4 
vertebral body without any spondylosis seen; that an April 
2001 MRI of the lumbar spine revealed minor degenerative 
changes at the intervertebral disc spaces.  The most 
impressive finding was an impressive degree of change about 
the right facet joint at L3-L4.  No central or spinal 
stenosis was found at any level.  In September 2001, the 
veteran was seen for pain management.  There was a 
significant leg length discrepancy noted, although strength 
in the lower extremities was normal given the veteran's pain.  
Impression was leg length discrepancy, lumbosacral 
radiculopathy.  An April 2001 EMG was normal.  There was no 
evidence of conduction delay across the right ankle, head of 
fibula, or of a more generalized neuropathy.  There was no 
EMG evidence of active motor polyradiculopathy, neuropathy, 
or myopathy.  In January 2001, the veteran was seen again by 
physical therapy.  The assessment included leg length 
discrepancy corrected but gait appeared minimally corrected.  
The veteran was given multiple assessments and physical 
therapy.  He was placed in a TENS unit.  Physical therapy 
treatments included hot and cold packs, alternating with EMS, 
and followed by ultrasound and massage to the lower back.  On 
October 2003, a computed tomography (CT) scan of the lumbar 
spine was done.  The impression was normal disc bulging, 
minimal narrowing of the right neuroforamina and minimal 
narrowing of the spinal canal AP diameter.  The assessment at 
that time was lumbar spondylosis, specifically at right L4-L5 
with facet arthropathy.  The veteran reported that his pain 
was continuous and was an 8 on a pain scale of 1 to 10.  He 
stated that he had associated right thigh numbness, which he 
described as a throbbing sensation at least three to four 
times per week.  The veteran indicated that he had associated 
stiffness and weakness to his lower back.  He reported flare-
ups of pain at least 4 to 5 times per week, where his pain 
with increasing to a 9 for 30 minutes to 1 hour.  The veteran 
was currently on salicylate, Lortab, and over-the-counter 
Tylenol.  He stated that his precipitating factors included 
getting out of bed (first thing in the morning) or standing 
for long periods of time.  Alleviating factors included use 
of TENS unit and the above medications.  He reported 
additional limitation of motion/functional impairment of 25 
percent.  His associated symptoms included malaise, 
dizziness, numbness (right thigh), and weakness to his lower 
back and legs.  The veteran reported that coughing and 
sneezing increased his back pain.  He uses a cane in his left 
hand and periodically uses a back brace.  The veteran 
reported some unsteadiness but denied any falls.  He denied 
any surgery or epidural blocks.  The veteran complained of 
pain with light duty work in the house, such as washing 
dishes.  He has increasing pain with bending or stooping and 
is not able to stand for long periods of time.  On 
examination, the veteran appeared to be in slight pain.  He 
was an 8 on the pain scale, globally.  The veteran was noted 
to have a slight facial grimace.  Range of motion was: 
flexion to 55 degrees; extension to 10 degrees with pain; 
lateral flexion to 15 degrees, bilaterally; and rotation to 
15 degrees, bilaterally.  He had an equivocal straight-leg 
raising on the right at 45 degrees.  Repetitive motion 
testing was not performed due to his increased lumbosacral 
pain after range of motion testing.  The veteran had 
increasing tenderness noted to his right sacroiliac joint.  
Two TENS pads were noted to this area.  The veteran was 
unable to walk on his toes but he was able to walk on his 
heels.  He had a slight limp.  Leg length discrepancy was 
noted on the right.  Ankle strength was graded at 4 on the 
right and 5 on the left.  Dorsalis pedis pulses were 2/2 
throughout.  His leg strength was 5/5 and patellar reflexes 
were 1/1, bilaterally.  Achilles tendon reflexes were trace 
on the left and 1 on the right.  The assessment was lumbar 
degenerative spondylosis (with leg-length discrepancy) with 
moderate impairment secondary to pain and increased range of 
motion."

Based on the above, with consideration of DeLuca, the 
veteran's back symptomatology in total was manifested by 
severe limitation in range of motion and severe lumbosacral 
strain warranting a 40 percent rating, under the former 
Diagnostic Codes 5292 and 5295 (2002).  A 40 percent was the 
maximum rating under both of these former diagnostic codes.  
It appears that VA assigned a 60 percent rating for the 
veteran's low back disability as analogous to IDS under 
former Diagnostic Code 5293, the maximum rating under that 
diagnostic code.  

Here, the Board concludes that the medical evidence of record 
does not warrant a rating in excess of 60 percent under 
either the former or revised spinal disorders rating 
criteria.  This is so because the veteran has not been 
diagnosed with IDS, as an April 2001 MRI revealed evidence of 
degenerative joint disease without any evidence of stenosis 
or a herniated nucleus pulposus, and an April 2001 EMG was 
found to be normal with no evidence of "active" motor 
polyradiculopathy, neuropathy, or myopathy, even though the 
veteran has complained of such symptomatology.  The November 
2003 CT scan of the lumbar spine confirmed the presence of 
degenerative joint disease, but the absence of IDS.  In light 
of the fact that the evidence fails to show that the 
veteran's symptomatology warrants no more than a 40 percent 
rating without consideration of pain on flare-ups, the Board 
feels that the current 60 percent rating more than amply 
compensates the veteran for the degree of additional 
disability caused by functional losses, such as pain, 
weakened movement, excess fatigability, or incoordination.  
38 C.F.R. §§ 4.40 and 4.45.   Thus, a rating under the former 
or "new" Diagnostic Codes 5293/5243 for IDS or for a rating 
for a neurological disorder under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004) is not warranted.  Under the 
revised spinal disorder rating criteria effective in 
September 2003, the veteran has not been shown to have 
unfavorable ankylosis of either the thoracolumbar spine or 
the entire spine, that is, ankylosis resulting in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching, to warrant either a 50 or 100 
percent rating.  

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Code 5295 or 
the revised Diagnostic Codes 5237 or 5242 for awarding an 
evaluation in excess of 60 percent.  As the preponderance of 
the evidence is against the claim for a higher evaluation, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim for a higher evaluation must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected low back disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
veteran for any adverse impact caused by his service-
connected low back disability.  The Board observes that the 
veteran was awarded a total rating based on individual 
unemployability (TDIU) due primarily to his service-connected 
low back disability.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

A rating in excess of 60 percent for lumbar strain with 
right-sided sciatica is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


